DETAILED ACTION
Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species:
Species A:  embodiment is drawn to the tissue penetrating device having a heart valve anchor apparatus disposed within a lumen of the tissue penetrating device in a delivery configuration,….; actuating a handle element of the tissue penetrating device to push the second radially expandable portion out of the distal end of the tissue penetrating device outside of the tissue; withdrawing the tissue penetrating device through the tissue, thereby releasing the root portion within the tissue and the first radially expandable portion outside of the tissue, such that the first radially expandable portion and the second radially expandable portion both engage the tissue disposed between them in an unstressed configuration; and apparently drawn to claims 2-3.
Species B: embodiment is drawn to the tissue penetrating device having a proximal end of a suture element attached to a distal portion of the tissue penetrating device, the suture element of the tissue penetrating device passing into a deployment head fixedly attached at a proximal end of an elongated sheath; wherein at least a portion of a heart valve anchor apparatus is disposed within a lumen of the elongated sheath in a delivery configuration,; wherein in the delivery configuration, the first radially expandable portion is disposed within the elongated sheath and the second radially expandable portion is disposed distally of the elongated sheath; pulling the tissue penetrating device away from the tissue such that the deployment head passes through the tissue and the second radially expandable portion is engaged against the tissue; pulling the elongated sheath away from the second radially expandable portion, thereby releasing the root portion within the tissue and the first radially expandable portion outside of the tissue, such that the first radially expandable portion and the second radially expandable portion both engage the tissue disposed between them in an unstressed configuration;  apparently drawn to claims 4-8.
The species are substantially dissimilar and structurally different in configuration of the heart valve regurgitation anchors and delivery tools for heart valve regurgitation anchors.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. in addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merit to which the claims shall be restricted. If no generic claim is finally held to be allowable. Currently, none claim  appears to be generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (for example., searching different classes/subclasses or electronic resources, or employing different search queries): and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 107 and/or 35 U.S.C. 772, first paragraph.
Applicant is advised that the reply to this requirement io be complete must include () an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and GD identification of the claims encompassing the select species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the selection must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure for timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence Or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior arts, the evidence or admission may be used in a rejection under 35 U.S.C. 1O3(3} of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the imitations of an allowable generic claim as provided by 37 CFR 1.141.
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of al least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 ().
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771